
	

113 HR 5314 IH: Preparedness and Risk Management for Extreme Weather Patterns Assuring Resilience Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5314
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Cartwright (for himself, Mr. Blumenauer, Mr. Capuano, Mr. Cole, Mr. Dent, Mr. Doggett, Mr. Grimm, Mr. Hastings of Florida, Mr. Holt, Mr. Honda, Mr. Huffman, Mr. Loebsack, Ms. Pingree of Maine, Mr. Young of Alaska, Ms. Norton, Mr. Peters of California, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 31, United States Code, to enhance the Federal Government’s planning and preparation
			 for extreme weather, and the Federal Government’s dissemination of best
			 practices to respond to extreme weather, thereby increasing resiliency,
			 improving regional coordination, and mitigating the financial risk to the
			 Federal Government from such extreme weather.
	
	
		1.Short title
			This Act may be cited as the Preparedness and Risk Management for Extreme Weather Patterns Assuring Resilience Act of 2014 or the PREPARE Act of 2014.
		2.FindingsThe Congress finds the following:
			(1)For the first time in history, the Government Accountability Office included the need to address
			 extreme weather in its 2013 High Risk List by declaring that this complex,
			 cross-cutting issue presents a significant financial risk to the federal government.
			(2)The United States has sustained 151 weather-related disasters since 1980 where overall costs
			 reached or exceeded $1 billion, with a total cost exceeding $1 trillion.
			(3)In 2012, the Federal Government spent nearly $100 billion because of droughts, storms, floods, and
			 forest fires, and the costs of extreme weather in the United States
			 totaled almost 1 percent of the Nation’s gross domestic product.
			(4)Every dollar spent on hazard mitigation brings a $4 return on investment.
			(5)The Federal Government has a number of non-permanent efforts underway to address extreme weather,
			 including those outlined in Executive Order 13514, in Executive Order
			 13653, in Homeland Security Presidential Directive 20, in Presidential
			 Policy Directive 8, and in individual Agency Adaptation Plans.
			(6)The Hurricane Sandy Rebuilding Task Force recommendations included taking a resiliency approach to
			 planning, design, and rebuilding in order to mitigate impacts of future
			 extreme weather-related events.
			(7)In order to help communities plan for future extreme weather-related events, the National League of
			 Cities urges the Federal Government to provide financial and technical
			 assistance to help local governments assess vulnerabilities and mitigate
			 such future events and to share best practices and resiliency strategies.
			3.Amendments relating to extreme weather resiliency, preparedness, and risk management
			(a)In generalSubtitle VI of title 31, United States Code, is amended by inserting after chapter 97 the following
			 new chapter:
				
					99Extreme weather resiliency, preparedness, and risk management
						
							Subchapter I—Strategic planning for extreme weather resiliency, preparedness, and risk management
							Sec.
							9901. Interagency Council on Extreme Weather Resiliency, Preparedness, and Risk Management.
							9902. Agency planning for extreme weather-related risks.
							Subchapter II—Assistance in Identifying the Best Available Science and Extreme Weather Resiliency,
			 Preparedness, and Risk Management Best Practices
							9911. USGCRP Web site.
							9912. Adequate funding.
							Subchapter III—Regional coordination
							9921. Inventory.
							9922. Meetings.
							9923. Progress reports.
							Subchapter IV—Definitions
							9931. Definitions.
						
						IStrategic planning for extreme weather resiliency, preparedness, and risk management
							9901.Interagency Council on Extreme Weather Resiliency, Preparedness, and Risk Management
								(a)EstablishmentThe President shall establish a council to be known as the Interagency Council on Extreme Weather Resiliency, Preparedness, and Risk Management.
								(b)MembershipThe Interagency Council shall be composed of—
									(1)the Chairman of the Council on Environmental Quality;
									(2)the Director of the Office of Science and Technology Policy;
									(3)the Assistant to the President for Homeland Security and Counterterrorism;
									(4)the employee of the Office of Management and Budget in the position established under subsection
			 (c)(2), or a designee of such employee; and
									(5)other members as appointed by the President who are agency representatives at the Assistant
			 Secretary (or equivalent) level or above, including—
										(A)a representative from—
											(i)the Department of Transportation;
											(ii)the Environmental Protection Agency;
											(iii)the Department of Energy; and
											(iv)the Department of Homeland Security; and
											(B)representatives who have policy expertise and policy responsibilities in the areas of—
											(i)economic policy;
											(ii)foreign affairs;
											(iii)defense and intelligence;
											(iv)homeland security;
											(v)energy;
											(vi)environmental protection;
											(vii)natural resources;
											(viii)coasts, oceans, rivers, and floodplains;
											(ix)agriculture;
											(x)health;
											(xi)transportation, infrastructure, or housing;
											(xii)education;
											(xiii)extreme weather data analysis or meteorological science;
											(xiv)social science;
											(xv)strategic planning; and
											(xvi)other areas the President determines appropriate.
											(c)Co-Chairpersons
									(1)In generalThe Interagency Council shall be co-chaired by the employee of the Office of Management and Budget
			 in the position established under paragraph (2) (or a designee of such
			 employee) and any other member of the Interagency Council that the
			 President may appoint as co-chairperson.
									(2)Position at the Office of Management and BudgetThere is established within the Office of Management and Budget a position to—
										(A)serve as a co-chairperson of the Interagency Council;
										(B)oversee the Interagency Council’s response to the Government Accountability Office’s
			 recommendations under subsection (f)(5);
										(C)use the evaluation framework and performance metrics developed pursuant to subsection (f)(6) to
			 evaluate agency progress in meeting the goals and implementing the
			 priorities described in subsection (f)(1)(A); and
										(D)work to ensure that sufficient resources are available for agencies to—
											(i)meet the goals and implement the priorities described in subsection (f)(1)(A); and
											(ii)implement the recommendations developed under subsection (f)(2).
											(d)AdministrationThe Council on Environmental Quality shall provide administrative support and additional resources,
			 as appropriate, to the Interagency Council to the extent permitted by law
			 and within existing appropriations. The Interagency Council
			 co-chairpersons shall determine the amount of funding and personnel
			 necessary for the Interagency Council to carry out its duties and the
			 amount of funding and personnel each agency represented on the Interagency
			 Council should contribute in order for the Interagency Council to carry
			 out such duties. Agencies shall, upon the request of the co-chairpersons
			 of the Interagency Council, make available personnel, administrative
			 support services, and information to the Interagency Council.
								(e)Structure
									(1)Steering committeeThe co-chairpersons of the Interagency Council shall designate a subset of members of the
			 Interagency Council to serve on a steering committee. Such steering
			 committee shall assist the Interagency Council in determining its
			 priorities and its strategic direction.
									(2)Working groupsThe co-chairpersons of the Interagency Council and its steering committee may establish working
			 groups as needed.
									(f)Duties
									(1)Goals and priorities
										(A)In generalThe Interagency Council shall establish government-wide goals and priorities for extreme weather
			 resiliency, preparedness, and risk management. In establishing such goals
			 and priorities, the Interagency Council shall consider the National Oil
			 and Hazardous Materials Pollution Contingency Plan, agency continuity of
			 operations plans, the National Preparedness Goal, the National Global
			 Change Research Plan, and all relevant provisions of the Government
			 Accountability Office’s High-Risk Series.
										(B)Incorporation into agency activitiesIn carrying out subparagraph (A), the Interagency Council shall, in order to ensure that
			 information relating to extreme weather resiliency, preparedness, and risk
			 management is incorporated into everyday agency activities—
											(i)work with agencies to assist such agencies in considering the goals and priorities described in
			 subparagraph (A) in agency strategic, programmatic, and budget planning;
			 and
											(ii)identify details to be included in agency extreme weather plans.
											(2)Priority interagency Federal actionsThe Interagency Council shall develop, recommend, coordinate, and track implementation of priority
			 interagency Federal Government actions related to extreme weather
			 resiliency, preparedness, and risk management.
									(3)Support regional, State, local, and tribal actionsThe Interagency Council shall support regional, State, local, and tribal action to assess extreme
			 weather-related vulnerabilities and cost effectively increase extreme
			 weather resiliency, preparedness, and risk management of communities,
			 critical economic sectors, natural and built infrastructure, and natural
			 resources, including by—
										(A)conducting inventories under section 9921;
										(B)convening meetings under section 9922; and
										(C)providing guidance to agencies to produce tools and products that enhance extreme weather
			 resiliency planning and actions, including guidance on how to prioritize
			 funding in order to produce such tools and products.
										(4)Meteorological and extreme weather scienceThe Interagency Council shall facilitate the integration of meteorological and extreme weather
			 science in the policies and planning of agencies and the private sector,
			 including by—
										(A)promoting the development of innovative, actionable, and accessible Federal extreme weather
			 resiliency, preparedness, and risk management-related information, data,
			 tools, and examples of successful actions at appropriate scales for
			 decisionmakers; and
										(B)providing such information, data, tools, and examples to the United States Global Change Research
			 Program to include on the Internet Web site established and maintained
			 pursuant to section 9911.
										(5)High-risk report recommendationsThe Interagency Council shall assess the specific recommendations relating to extreme weather in
			 all relevant provisions of the Government Accountability Office’s
			 High-Risk Series, identify the feasibility of revising Federal programs to
			 implement such recommendations, and develop a plan to address such
			 recommendations when feasible.
									(6)Framework and performance metricsThe Interagency Council shall use existing and emerging science to develop—
										(A)a framework for evaluating the progress and success of extreme weather resiliency, preparedness,
			 and risk management-related efforts that is complementary to any national
			 indicator system developed as part of the National Climate Assessment; and
										(B)performance metrics that allow tracking of the actions taken and progress made toward meeting the
			 goals and implementing the priorities described in paragraph (1)(A).
										(7)Recommendations for the CEQThe Interagency Council shall provide recommendations to the Council on Environmental Quality on
			 how to—
										(A)update agency extreme weather plans; and
										(B)remove barriers to State and local extreme weather resiliency, preparedness, and risk management,
			 in agency regulations, guidance, and policies.
										(8)Public input and commentThe Interagency Council shall solicit and incorporate public input and comment as appropriate into
			 the decisions of the Interagency Council.
									(9)Inventory and meetingsThe Interagency Council shall conduct inventories under section 9921 and convene meetings under
			 section 9922.
									(10)Definition of extreme weatherThe Interagency Council shall determine what other weather events (in addition to those described
			 in section 9931(3)) qualify as extreme weather for purposes of this
			 chapter.
									(11)Other dutiesThe Interagency Council shall carry out any other duties the co-chairpersons of the Interagency
			 Council determine appropriate.
									(12)Interagency Council Web siteThe Interagency Council shall establish and maintain an Internet Web site for tracking
			 implementation of agency extreme weather plans, Government-wide goals and
			 priorities described in paragraph (1)(A), and recommendations relating to
			 extreme weather in all relevant provisions of the Government
			 Accountability Office’s High-Risk Series, and shall make such High-Risk
			 Series and the reports submitted under paragraph (13) available on such
			 Web site, as the Council determines appropriate.
									(13)Annual reportNot later than one year after the date of enactment of this chapter, and annually thereafter, the
			 Interagency Council shall submit to Congress, and make available to the
			 United States Global Change Research Program for inclusion in any interim
			 report that supports the National Climate Assessment, and in the National
			 Climate Assessment, a report that—
										(A)describes how the goals and priorities described in paragraph (1)(A) are being met and implemented
			 using—
											(i)the performance metrics developed under paragraph (6)(B); and
											(ii)information on—
												(I)agency expenditures, broken down by program activity level if practicable, that are directly
			 related to extreme weather resiliency, preparedness, and risk management,
			 including extreme weather resiliency, preparedness, and risk management of
			 Federal facilities; and
												(II)the effectiveness of such expenditures, along with associated financial impacts and community,
			 infrastructure, and environmental benefits, to the extent such data are
			 available;
												(B)provides recommendations to enhance the effectiveness of such implementation and sets benchmarks to
			 meet;
										(C)describes the progress of the regional coordination efforts described in subchapter III; and
										(D)includes a summary of public comments solicited under paragraph (8) and how the Interagency Council
			 has responded to such comments.
										(g)ConsultationIn carrying out paragraphs (2) through (12) of subsection (f), the Interagency Council shall
			 consult with agencies, State, local, and tribal governments, academic and
			 research institutions, and the private and nonprofit sectors.
								(h)CEQ guidanceThe Chairman of the Council on Environmental Quality, taking into consideration the recommendations
			 provided by the Interagency Council under subsection (f)(7), shall issue
			 guidance to agencies on—
									(1)developing agency extreme weather plans; and
									(2)developing agency regulations, guidance, and policies to remove barriers to State and local extreme
			 weather resiliency, preparedness, and risk management.
									9902.Agency planning for extreme weather-related risks
								(a)Agency Extreme Weather Resiliency, Preparedness, and Risk Management plans
									(1)Agency submissionNot later than 1 year after the date of enactment of this chapter, and every 2 years thereafter,
			 each agency shall submit to the Office of Management and Budget and to the
			 Interagency Council a comprehensive plan that integrates consideration of
			 extreme weather into such agency’s operations and overall mission
			 objectives (hereinafter referred to as an agency extreme weather plan).
									(2)HearingNot later than 1 year after the date of enactment of this chapter, and every 2 years thereafter,
			 the Director of the Office of Management and Budget shall convene an
			 interagency budget crosscut and policy hearing to review and integrate all
			 the agency extreme weather plans and to ensure that such extreme weather
			 plans and the activities of agencies align with the goals and priorities
			 established under section 9901(f)(1)(A).
									(3)OMB submissionThe Director of the Office of Management and Budget shall, upon receipt of all agency extreme
			 weather plans in a given year, consolidate, and submit to Congress, such
			 plans.
									(b)InclusionsEach agency extreme weather plan shall include—
									(1)identification and assessment of extreme weather-related impacts on, and risks to—
										(A)the agency’s ability to accomplish its missions, operations, and programs; and
										(B)State and local entities;
										(2)identification and assessment of barriers posed by Federal programs the agency administers to State
			 and local extreme weather resiliency, preparedness, and risk management
			 efforts;
									(3)a description of programs, policies, and plans the agency has already put in place, as well as
			 additional actions the agency will take, to manage extreme weather risks
			 in the near term and build resilience in the short and long term;
									(4)a description of how the agency will consider the need to improve extreme weather resiliency,
			 preparedness, and risk management, including the costs and benefits of
			 such improvement, with respect to agency suppliers, supply chain, real
			 property investments, and capital equipment purchases, including by
			 updating agency policies for leasing, building upgrades, relocation of
			 existing facilities and equipment, and construction of new facilities;
									(5)a description of how the agency will support any ongoing or future public/private partnership to
			 improve extreme weather resiliency, preparedness, and risk management,
			 including the cost and benefits of technology improvements, hardening, or
			 rapid restoration;
									(6)a description of how the agency will contribute to coordinated interagency efforts to support
			 extreme weather resiliency, preparedness, and risk management at all
			 levels of government, including collaborative work across agencies’
			 regional offices and hubs, and through coordinated development of
			 information, data, and tools, consistent with subchapter III; and
									(7)any other details identified by the Interagency Council under section 9901(f)(1)(B)(ii).
									IIAssistance in Identifying the Best Available Science and Extreme Weather Resiliency, Preparedness,
			 and Risk Management Best Practices
							9911.USGCRP Web site
								(a)In generalThe United States Global Change Research Program, in consultation with the Interagency Council,
			 shall designate an agency that participates in such Program to establish
			 and maintain, on behalf of such Program, an Internet Web site that
			 provides timely, actionable, and accessible extreme weather resiliency,
			 preparedness, and risk management-related information.
								(b)Interagency progressThe Web site established under subsection (a) shall identify interagency progress, and propose the
			 next interagency steps, towards responding to threats posed by extreme
			 weather.
								(c)Best practicesThe Web site established under subsection (a) shall provide best practices and examples from State,
			 regional, and local decisionmakers in the public and private sectors about
			 how to use extreme-weather-related information in planning and
			 decisionmaking.
								(d)Interagency Council information and toolsThe Web site established under subsection (a) shall include the information, data, tools, and
			 examples provided by the Interagency Council pursuant to section
			 9901(f)(4).
								(e)Best available meteorological scienceThe Web site established under subsection (a) shall identify best available meteorological science
			 relating to extreme weather resiliency, preparedness, and risk management.
								(f)Public outreach and educationThe United States Global Change Research Program shall designate an agency that participates in
			 such Program to conduct outreach and educational activities to inform the
			 public and local and State decisionmakers about the tools and information
			 available on the Web site established under subsection (a).
								9912.Adequate fundingThe Director of the Office of Management and Budget shall work with the United States Global
			 Change Research Program to ensure that adequate funding is requested—
								(1)for the National Climate Assessment;
								(2)for the Internet Web site established under section 9911; and
								(3)to otherwise carry out this chapter.
								IIIRegional coordination
							9921.Inventory
								(a)In generalNot later than 1 year after the date of enactment of this chapter, and every 2 years thereafter,
			 the Interagency Council, or a working group of such Interagency Council
			 established by the co-chairpersons thereof, shall conduct and publish an
			 inventory of all regional offices, centers, and programs of agencies that
			 are assisting with extreme weather resiliency, preparedness, and risk
			 management efforts at the State or local level, including—
									(1)the National Oceanic and Atmospheric Administration’s regional programs;
									(2)the Department of the Interior’s Fish and Wildlife Service Landscape Conservation Cooperatives;
									(3)the United States Geological Survey’s Climate Science Centers;
									(4)the Department of Agriculture’s Climate Hubs;
									(5)the regional offices of—
										(A)the Environmental Protection Agency;
										(B)the Federal Emergency Management Agency;
										(C)the Army Corps of Engineers; and
										(D)the Forest Service; and
										(6)such other offices, centers, and programs or other agency efforts as determined appropriate by the
			 Interagency Council.
									(b)Assistance describedAn inventory conducted and published under subsection (a) shall include a description of the
			 assistance each agency office, center, or program is providing to assist
			 with extreme weather resiliency, preparedness, and risk management efforts
			 at the State or local level.
								9922.MeetingsNot later than 6 months after the publication of each inventory under section 9921, the Interagency
			 Council shall convene a meeting of representatives of the offices,
			 centers, and programs included in such inventory to develop plans to
			 coordinate the efforts of such offices, centers, and programs and
			 facilitate efficient services to stakeholders. At such meetings, such
			 representatives shall—
								(1)share information regarding their office, center, or program’s extreme weather resiliency,
			 preparedness, and risk management efforts;
								(2)identify opportunities for collaboration and coordination of research agendas, extreme weather
			 assessment activities, vulnerability assessments, data collection and
			 analysis, and planning and implementing extreme weather resiliency,
			 preparedness, and risk management projects;
								(3)identify extreme weather resiliency, preparedness, and risk management information needs, research
			 gaps, and decision support needs that are not met by any of the offices,
			 centers, or programs included in the inventory under section 9921 and
			 provide for such identification in an agency report submitted to the
			 Interagency Council under section 9923;
								(4)identify common and complementary goals for extreme weather resiliency, preparedness, and risk
			 management within each region to be prioritized for the coming year and
			 beyond;
								(5)identify barriers to regional extreme weather resiliency, preparedness, and risk management
			 planning and implementation that can be overcome or minimized through
			 Federal action and specific suggestions for improvement;
								(6)evaluate progress and jointly develop a strategy for realizing extreme weather resiliency,
			 preparedness, and risk management-related goals, including clearly
			 identified responsibilities by each collaborating regional office, center,
			 or program; and
								(7)share experiences and best practices in stakeholder engagement and communication, decision support,
			 and science-practice interactions that support the realization of
			 identified extreme weather resiliency, preparedness, and risk management
			 goals.
								9923.Progress reportsNot later than 90 days after each meeting under section 9922, each agency that participates in such
			 meeting shall submit to the Interagency Council, and make available to the
			 United States Global Change Research Program for inclusion in the National
			 Climate Assessment, a report describing progress in regional coordination
			 and collaboration in aligning Federal resiliency, preparedness, and risk
			 management efforts at the State and local level, and the benefits of such
			 regional coordination and collaboration.
							IVDefinitions
							9931.DefinitionsIn this chapter:
								(1)AgencyThe term agency means an Executive agency, as defined in section 105 of title 5, United States Code, excluding the
			 Government Accountability Office.
								(2)Agency extreme weather planThe term agency extreme weather plan means a plan required under section 9902(a).
								(3)Extreme weatherThe term extreme weather includes observed or anticipated severe and unseasonable atmospheric conditions, including heavy
			 precipitation, hurricanes, tornadoes and other windstorms (including
			 derechos), extreme heat, extreme cold, sustained temperatures or
			 precipitation that deviate from historical averages, and any other weather
			 event that the Interagency Council determines qualifies as extreme
			 weather.
								(4)Interagency CouncilThe term Interagency Council means the Interagency Council on Extreme Weather Resiliency, Preparedness, and Risk Management
			 established under section 9901(a).
								(5)National Climate AssessmentThe term National Climate Assessment means the assessment required under section 106 of the Global Change Research Act of 1990 (15
			 U.S.C. 2936).
								(6)National Global Change Research PlanThe term National Global Change Research Plan means the National Global Change Research Plan developed under section 104 of the Global Change
			 Research Act of 1990 (15 U.S.C. 2934), or any revision thereof.
								(7)United States Global Change Research ProgramThe term United States Global Change Research Program means the United States Global Change Research Program established under section 103 of the Global
			 Change Research Act of 1990 (15 U.S.C. 2933).
								.
			(b)Clerical amendmentThe table of chapters at the beginning of subtitle VI of title 31, United States Code, is amended
			 by inserting after the item relating to chapter 97 the following new item:
				
					
						99. Extreme weather resiliency, preparedness, and risk management9901.
			4.Requirement to include agency extreme weather plan in agency performance plan
			(a)RequirementSection 1115(b) of title 31, United States Code, is amended—
				(1)in paragraph (9), by striking and at the end;
				(2)in paragraph (10), by striking the period at the end and inserting ; and; and
				(3)by adding at the end the following new paragraph:
					
						(11)describe the most recent agency extreme weather plan, as required under section 9902 of this title..
				(b)Agencies coveredSection 1115(h)(1) of such title is amended by inserting before the semicolon at the end the
			 following: except that, for purposes of subsection (b)(11), the definition of ‘agency’ in section 9931 of this
			 title shall apply.
			
